         Case 1:20-cr-00122-L TS Document 6-1 Filed 02/11/20        ~age    1 of 1________,
                                                              -----
                                                        . l SDC SDi'-: '.
                                                        ;I DOCL\U:N'J
UNITED STATES DISTRICT COURT                            lIELECTRO;...rr       \LLY FILED
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                 x
                                                        tb;:L r-1~~-:E-.D-:
                                                        !'DOC#:
                                                                            _ / -_1)-   r" le
                                                            ORDER
              - v. -
                                                            20 Cr. 122        (LTS)
 WILLIAM JIMENEZ,
   a/k/a "Flip,"

                       Defendant.

                          ---------              x

             Upon the application of the United States, by and through

Assistant United States Attorney Jacob R. Fiddelman, and with the

consent of the defendant,           by and through counsel,            it is hereby

ORDERED that this matter is continued to February 24, 2020 at 2:30

p.m. and that the time between the date of this Order and February

24, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161 (h) ( 7) (A),    in the interests of justice.

             The   Court    finds   that   the   ends    of    justice        served     by

granting this continuance outweigh the best interests of the public

and the defendant in a speedy trial, because it will permit defense

counsel to effectively represent the defendant by appearing for an

initial conference and will permit the parties to engage in plea

discussions.

Dated:    New York, New York
          February 1.2::_, 2020



                                      THE HONORABLE LAURA TAYLOR SWAIN
                                      UNITED STATES DISTRICT JUDGE
